           Case 1:19-cv-03794-JEB Document 10 Filed 03/16/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

BEINS, AXELROD, P.C.                         *

       Plaintiff                             *

v.                                           *      Case No. 1:19-cv-03794-JEB

ANALYTICS, LLC, et al.                       *

       Defendants                            *

*      *       *       *      *      *   *     *    *              *       *      *      *
                                    MOTION TO DISMISS

       Defendant, Citigroup Inc., by its undersigned counsel and pursuant to Rule 12(b)(6) of the

Federal Rules of Civil Procedure, hereby moves to dismiss the Amended Complaint filed in the

above-captioned case by Plaintiff, Beins Axelrod, P.C. on February 4, 2020 (Doc. 7) for failure to

state a claim for relief. For reasons set forth in the accompanying Memorandum of Points and

Authorities in Support of this Motion to Dismiss, the Motion should be granted with prejudice. A

proposed Order is submitted herewith.

Date: March 16, 2020                                WOMBLE BOND DICKINSON (US) LLP

                                                    /s/ Virginia W. Barnhart
                                                    Virginia W. Barnhart (Bar No. 489161)
                                                    Email: Virginia.Barnhart@wbd-us.com
                                                    Sarah E. Meyer (Bar No. 1005881)
                                                    Email: Sarah.Meyer@wbd-us.com
                                                    100 Light Street, 26th Floor
                                                    Baltimore, MD 21202
                                                    (410) 545-5803 / (410) 545-5807

                                                    Attorneys for Defendant, Citibank, N.A.




WBD (US) 48735234v1
             Case 1:19-cv-03794-JEB Document 10 Filed 03/16/20 Page 2 of 2




                                 CERTIFICATE OF SERVICE
        I HEREBY CERTIFY that on March 16, 2020, copies of this Motion to Dismiss, and

accompanying Statement of Points and Authorities, Exhibits and Proposed Order were filed and

served by CM/ECF upon all counsel of record upon the following counsel of record for the

Plaintiff:

        Justin P. Keating, Esq.
        Beins, Axelrod, P.C.
        1717 K. St. NW, Suite 1120
        Washington, DC 20006

and by first-class mail, postage prepaid to:

        Analytics, LLC
        18675 Lake Drive East
        Chanhassen, MN 55317

        The Hartford
        3600 Weisman Blvd.
        San Antonio, TX 78251

        McTigue Law LLP
        4530 Wisconsin Ave., N.W., Suite 300
        Washington, DC 20016


                                                 /s/ Virginia W. Barnhart
                                                 Virginia W. Barnhart (Bar No. 489161)
